Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 1: As recited, it is not clear whether or not the phrase “(which comprises a mixture of polylactic acid (PLA) or PP and polyethylene (PE))” is optional or required by claim 1.  It is also not clear what constitutes “sheet with proper hardness and proper tension” in claim 1 (Emphasis added) since the present specification does not provide much guidance, definition or explanation as to what is included by the term “proper” in the context of proper hardness and proper tension (see, for example, Paragraph [0041] of applicants’ published application, i.e., US PG PUB 2021/0023743).  Moreover, it is not clear what is included by the phrases “well mixed composition” and “bonded condition” in claim 1 because the present specification merely repeats what is already in the claim and does not provide further guidance, definition or explanation as to what is included by a “well mixed” composition and “bonded condition” (see, for example, Emphasis added).
	As to Claim 2: As recited, it is not clear what constitutes the term “desired” in the context of “a planar piece of paper of desired size by the trimming machine” in claim 2 because the present specification merely repeats what is already in the claim without further explanation, definition or guidance from the present specification (see Paragraph [0045] of applicants’ published application, i.e., US PG PUB 2021/0023743).  
	As to Claim 3: As recited, it is not clear what is included by the phrases “high temperature compression” and “effectively realize melting” recited in claim 2 because the present specification does not provide much further guidance, definition or explanation from the present specification (see Paragraph [0047] of applicants’ published application, i.e., US PG PUB 2021/0023743).  
	As to Claim 4: As recited, it is not clear what constitutes “desired thickness and product property of the paper” (Emphasis added) because the present specification does not provide much further guidance, explanation or definition (see, for example, Paragraph [0047] of applicants’ published application, i.e., US PG PUB 2021/0023743).
	As to Claim 6: As recited, it is not clear what is included by the term “tiny voids” (Emphasis added) because the present specification does not further describe, define or explain what it is meant by “tiny voids”.  It is not clear whether or not the phrase “(the surface treatment being selectively thermal fusion coating, fluent spraying, plasma spraying, and electrostatic spraying)” is optional or required by claim 6.  Furthermore, it is not clear what is meant by “selectively” in claim 6 in the context of the above phrase.  Lastly, it is not clear what is included type” in the context of “dry type baking oven” absent any guidance, explanation or definition from the present specification.   
	Clarification in the response by applicants will be helpful to better ascertaining the scope of these claims.
	Finally, it is further noted that since claim 5 is dependent on claim 1 and thus, incorporates all the limitations of claim 1, including those that are indefinite for the reasons stated above, claim 5 is rejected along with claim 1. 
	Accordingly, the scope of these claims is deemed indefinite. 

3.	On this record, it is noted that there are no prior art rejections at this time.  While pertinent references, Huang et al. (US 2013/0081770) and US 2012/0211189, was uncovered upon search, these references do not individually or collectively teach or would have suggested the claimed specific method for manufacturing recyclable inorganic paper, specifically one that comprises a composition made of 60-85 wt% mixture of natural inorganic mineral powders, inorganic glass powders, and sand powder in the context of claim 1’s method steps.  Thus, no rejections based on these references were made in this present action. 
4.	It is further noted that upon search, co-pending U.S. Application No. 16/521,590 (corresponding to US PG PUB 2021/023742) was also uncovered.  However, the claims of this particular application are directed to a method for manufacturing recyclable organic paper, not an inorganic paper as required by the claims of the present application.  The claims of this particular application also do not recite or would have suggested the addition of the presently claimed 5-40wt% bonding agent of polypropylene (PP) which comprises a mixture of polylactic acid (PLA) or PP and polyethylene (PE)) in a composition that does not need to be processed for formation 

Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764